Case 9:19-cv-81099-RLR Document 25 Entered on FLSD Docket 11/11/2019 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF FLORIDA
  __________________________________________
  WENGUI GUO
  a/k/a MILES KWOK

                                Plaintiff,                 Civil Action No.: 9:19-cv-81099
         v.

  SINCLAIR BROADCAST GROUP, INC., and
  JAY O’BRIEN

                          Defendants.
  ___________________________________________

                                   NOTICE OF SETTLEMENT

         The Plaintiff, WENGUI GUO, a/k/a MILES KWOK, by and through his undersigned

  counsel, gives notice to the Court that the parties have reached a settlement of this matter. The

  settlement agreement is being translated and circulated for execution. The Plaintiff has withheld

  the filing of its response in light of the settlement reached. The Parties request seven (7) days to

  either file a fully executed settlement agreement and notice of voluntary dismissal or Plaintiff’s

  response to the motion to dismiss. Undersigned counsel has conferred with counsel for the

  Defendants and confirmed that the Defendants have no objection to this filing.

         WHEREFORE, the Plaintiff requests that this Court grant the relief requested herein and

  any other relief this Court deems just and proper.

                                      CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that, on this 11th day of November, 2019, we electronically

  filed the foregoing document with the Clerk of the Court using CM/ECF. We also certify that

  the foregoing document is being served this day on all counsel of record, either via transmission

  of Notice of Electronic Filing generated by CM/ECF or in some other authorized manner to

  those parties who are not authorized to receive electronically Notices of Electronic Filing.
Case 9:19-cv-81099-RLR Document 25 Entered on FLSD Docket 11/11/2019 Page 2 of 2




                                     Respectfully submitted,

                                     By its attorneys,
                                     /s/ Brian M. Silverio
                                     Fla. Bar No. 0183301
                                     bsilverio@silveriohall.com
                                     Silverio & Hall, P.A.
                                     255 8th Street South
                                     Naples, FL 34102
                                     Tel: 239-649-1001
                                     Attorneys for Plaintiff
